ALD-183                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 10-1580


                              ASSEM A. ABULKHAIR,
                                             Appellant

                                          v.

                   LIBERTY MUTUAL INSURANCE COMPANY



                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civ. No. 09-cv-06489)
                      District Judge: Honorable Jose L. Linares


                 Submitted for Possible Summary Action Pursuant to
                     Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   April 29, 2010

              Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                             (Opinion filed: May 12, 2010)


                                      OPINION


PER CURIAM.

      Assem A. Abulkhair appeals from the District Court’s order dismissing his

complaint with prejudice due to Abulkhair’s improper removal of the action from state
court. For the reasons that follow, we will summarily affirm in part, vacate in part, and

direct the District Court to remand the matter to state court.

                                               I.

       On August 27, 2007, Abulkhair filed a pro se complaint against Liberty Mutual

Insurance Company (“Liberty”) in an Essex County, New Jersey, state court, seeking a

declaratory judgment to compel arbitration of a claim to recover underinsured motorist

benefits. On January 22, 2010, the state court granted Liberty’s motion for summary

judgment and dismissed all claims with prejudice. Shortly prior to the order of dismissal,

on December 28, 2009, Abulkhair filed a notice of removal in the District Court, along

with a copy of his complaint and a motion for leave to proceed in forma pauperis (“IFP”).

       Liberty opposed the removal, arguing that there is no federal subject matter

jurisdiction over the action, and advising the District Court that the state trial court had

entered summary judgment after the removal notice was filed.1 On February 9, 2010, the

District Court granted Abulkhair’s motion for leave to proceed IFP and reviewed the

complaint. The District Court observed that the removal notice failed to comply “with

almost every aspect of the removal rules,” and that the state trial court had entered

judgment for Liberty. Thus, concluding that the action was not properly removed, the




       1
         Liberty did not raise any procedural objection to the removal notice, and it did
not ask the District Court to remand the matter to state court. Instead, it asked that
removal be “denied” for lack of subject matter jurisdiction. Cert. in Opp. to Plaintiff’s
Notice of Removal at ¶ 9 (docket #2).

                                               2
District Court dismissed the complaint with prejudice. Abulkhair timely filed this appeal.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review. See,

e.g., Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000) (review is plenary of order

dismissing IFP complaint). The parties were advised that this Court might take summary

action, see 3d Cir. L.A.R. 24.7 and I.O.P. 10.6, and their responses have been considered.

Summary action is warranted when “no substantial question is presented.” Id.

       The District Court correctly concluded that the removal of this action was

improper because Abulkhair, the plaintiff, removed his own suit, and he did so more than

two years after filing it. See 28 U.S.C. §§ 1446(a)-(b); see also La Chemise Lacoste v.

Alligator Co., 506 F.2d 339, 343 n.4 (3d Cir. 1974) (“[I]t is axiomatic that a plaintiff may

not remove an action to federal court.”). While Liberty did not argue these defects in its

opposition to the removal notice, this Court has held that “[a]n irregularity in removal of

a case to federal court is to be considered ‘jurisdictional’ ... if the case could not initially

have been filed in federal court.” Korea Exchange Bank v. Trackwise Sales Corp., 66
F.3d 46, 50 (3d Cir. 1995). Abulkhair’s case could not have been filed initially in federal

court because, as Liberty argued, the District Court lacked subject matter jurisdiction.

Abulkhair’s complaint, which is essentially a breach of contract action, reveals no basis

for either federal question or diversity jurisdiction, which were the two grounds cited in




                                                3
the removal notice.2 See 28 U.S.C. §§ 1441(a)-(b); Kaufman v. Allstate N.J. Ins. Co.,

561 F.3d 144, 152 (3d Cir. 2009); Dukes v. U.S. Healthcare, 57 F.3d 350, 353 (3d Cir.

1995).

         The law governing removal provides that, “[i]f at any time before final judgment

it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” 28 U.S.C. § 1447(c). Here, although not entirely clear from the record, it

appears that the District Court dismissed the complaint rather than enter a remand

because it noted that the state trial court had entered judgment for Liberty after the

removal notice was filed. As discussed above, however, the District Court lacked subject

matter jurisdiction over the removed action, and, as such, a remand was required. See

Bromwell v. Michigan Mut. Ins. Co., 115 F.3d 208, 213 (3d Cir. 1997) (“Upon a

determination that a federal court lacks subject-matter jurisdiction over a particular

action, ... § 1447(c) mandates that the matter be remanded to the state court from which it

was removed.”).3 Accordingly, inasmuch as the District Court dismissed the complaint,

we will vacate its order and direct it to enter a remand.

         2
         While Abulkhair also made passing reference to 28 U.S.C. § 1443, removal
under that provision was plainly improper. See Davis v. Glanton, 107 F.3d 1044, 1047
(3d Cir. 1997) (discussing requirements for § 1443 removal).
         3
         In Bromwell, this Court declined to adopt a “futility exception” to § 1447(c)’s
remand requirement, holding that “when a federal court has no jurisdiction of a case
removed from a state court, it must remand and not dismiss on the ground of futility.”
115 F.3d at 214. Thus, while Liberty argues that a remand to state court would be futile
because the state trial court has entered summary judgment for Liberty, “it is unnecessary
for us to address the ... argument that remand would be futile.” Id.

                                               4
                                            III.

       In sum, we will affirm the District Court’s conclusion that the removal of this

action was improper. However, we will vacate that portion of its February 9, 2010,

Order that dismissed the complaint with prejudice, and we will remand with an

instruction that the District Court enter an order under 28 U.S.C. § 1447(c) remanding

the matter to state court for lack of subject matter jurisdiction. Although we note that

Abulkhair has proceeded IFP, the District Court may consider upon remand whether its

order remanding the case to state court should require Abulkhair to pay “just costs and

any actual expenses, including attorney fees, incurred as a result of the removal.” 28

U.S.C. § 1447(c); see Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). We

express no view on whether such an award would be appropriate.




                                             5